Citation Nr: 0800317	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for folliculitis 
barbae, currently assigned a noncompensable (0 percent) 
disability evaluation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
disorder (claimed as a gastric condition).

3.  Whether new and material evidence has been submitted to 
reopen a claim for schizophrenia (previously claimed as a 
nervous condition).


REPRESENTATION

Appellant represented by:	Mr. Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his substantive appeal to the Board, received in November 
2005, the veteran requested a hearing before the Board.  In a 
February 2006 statement, the veteran indicated that he wanted 
a hearing before a Decision Review Officer (DRO) and no 
longer desired a hearing before the Board.  A hearing was 
held on April 4, 2006 before a DRO at the VA Regional Office 
in St. Louis, Missouri.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the issue of whether new and material 
evidence was presented by the veteran was before the RO.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

The Board notes that the veteran filed a claim for service 
connection for diabetes mellitus in November 2005.  The Board 
refers this issue back to the RO for any necessary 
development.

As will be discussed below, the Board has found that new and 
material evidence has been presented to reopen the claim for 
service connection for schizophrenia.  The merits of the 
claim and the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
gastrointestinal disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's folliculitis barbae is not at least 5 
percent, but less than 20 percent, of the entire body, is not 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, and was not treated with intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

3.  A March 1993 RO decision denied the veteran's claims of 
service connection for a nervous condition.  The veteran was 
notified of that decision, but did not initiate an appeal.

4.  Some of the evidence received since the March 1993 RO 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for schizophrenia.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for folliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.20, 4.27, 
4.118, Diagnostic Code 7806 (2007).

2.  The March 1993 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  The evidence received subsequent to the March 1993 rating 
decision is new and material, and the claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR 
§ 3.159(b)(1) (2007).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision on his claim in November 2004.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004); see also 
Dingess, 19 Vet. App. at 489 (holding that the timing 
requirement enunciated in Pelegrini applies equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim).  However, the Board finds that VA 
cured any defect in the content of the initial August 2004 
notice letter by the subsequent March 2006 notice letter that 
was issued prior to the readjudication and issuance of a 
Supplemental Statement of the Case (SSOC) in October 2006.  
VA can cure a failure to afford statutory notice to a 
claimant prior to the initial rating decision by issuing a 
notification letter after a decision, readjudicating the 
claim and notifying the claimant of such readjudication in 
the Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (VCAA notification must not always be 
contained in a single communication from the VA).

The requirements with respect to the content of the notice 
were met in this case by the two letters.  The RO informed 
the veteran about the information and evidence that is 
necessary to substantiate his claim to increase his 
disability rating.  Specifically, the August 2004 letter 
stated that in order to increase the disability rating, the 
evidence must demonstrate that his service-connected 
condition has gotten worse.  The March 2006 letter informed 
the veteran as to how effective dates of entitlement or 
increased entitlement to benefits were established.

While the Board finds that the RO did not give sufficient 
notice to the veteran as to what evidence needed to be 
presented in order to reopen his previously denied claim of 
schizophrenia (claimed as a nervous disorder), the Board 
finds that this defect is moot as the Board concludes below 
that the veteran has presented sufficient evidence to reopen 
his claim for schizophrenia.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA would 
assist him by requesting all records held by Federal 
agencies, including medical records from the military, from 
VA hospitals, or from the Social Security Administration.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the August 2004 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

The August 2004 letter informed the veteran that he could 
submit "any other evidence or information that you think 
will support your claim."  The letter thus informed the 
veteran to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2007).

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded a VA examination in 
October 2004 for his folliculitis barbae and testified at a 
hearing before a DRO in April 2006.  The veteran's service 
medical records as well as his VA and private medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

I.  Increased rating for folliculitis barbae, currently at a 
noncompensable rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service-connected for folliculitis barbae in 
a May 1973 rating decision.  Because the condition is not 
listed under VA regulations, the RO rated the veteran's 
condition under Diagnostic Code 7814 (tinea barbae).  
Diagnostic Code 7814 was amended in 2002 and the veteran's 
disability is now rated under Diagnostic Code 7814 
(dermatitis or eczema).  The Board notes that the veteran 
filed his claim for entitlement to an increased rating in 
July 2004 and that only revised Diagnostic Code 7814 applies.  
A March 1993 rating decision and the current November 2004 
rating decision on appeal continued the noncompensable 
rating, pursuant to 38 C.F.R. § 4.118 (2007), Diagnostic Code 
7806.  Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned when dermatitis or eczema is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation is assigned for when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is assigned for when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  See 38 C.F.R. § 4.118 (2007).  A 10 percent 
evaluation is assigned when one characteristic of 
disfigurement is present.  Note 1 of Diagnostic Code 7800 
states that the eight characteristics of disfigurement for 
purposes of evaluation are: scar five or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpataion; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for 
folliculitis barbae.  The veteran was afforded a VA 
examination in October 2004.  The VA examiner found that the 
veteran's pseudofolliculitis barbae was stable.  The examiner 
noted no active disease as long as the veteran did not shave.  
The veteran had areas of mild seborrheic dermatitis, but the 
condition was not visible and the veteran had a beard at the 
time of the examination.  The VA examiner reported that 
photographs would not be taken as it would not show any 
pseudofolliculitis barbae.  No systemic corticosteroids or 
other immunosuppressive drug treatments were noted.  A 
compensable rating under Diagnostic Code 7806 requires, at a 
minimum, dermatitis or eczema that is at least 5 percent of 
exposed areas affected, or a treatment of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  No such findings were made by the 
VA examiner.  

The Board does notes that the veteran was once prescribed a 1 
percent hydrocortisone cream, a corticosteroid, that was 
applied lightly to the affected areas twice daily as needed.  
A December 2004 VA outpatient entry records the prescription 
as being issued in October 2004 and expiring in October 2005 
with three refills.  However, the Board notes the rating 
criteria requires a systemic therapy of corticosteroids.  
Systemic is defined as pertaining to or affecting the body as 
a whole.  See Dorland's Illustrated Medical Dictionary 1848 
(30th ed. 2003).  As the veteran was never prescribed oral 
medication, but only a topical cream, the Board finds this 
insufficient to qualify as a systemic therapy for the 
veteran's skin disorder.  Consequently, the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
7806. 

Diagnostic Code 7806 also gives the alternative option to 
rate the disorder as a disfigurement of the head, face, or 
neck using Diagnostic Code 7800.  Under this code, 
entitlement to compensation is warranted when the veteran 
possess at least one of eight disfiguring characteristics as 
defined by Note 1 of Diagnostic Code 7800.  Note 1 can be 
summarized in that the veteran must display a scar or have 
some disfigurement with his head, face, or neck that exceeds 
six square inches (39 sq. cm.) to be entitled to 
compensation.  The October 2004 VA exam noted that no scar or 
active follicular bases papules were present.  "Scale thin 
flaky" was noted by the examiner on the lower cheeks, but 
was measured to only 3 cm area bilaterally.  Overall, the 
examiner found that the condition was not visible.  Because 
the veteran does not have a scar or a disfigurement that 
exceeds six square inches, the veteran is not entitled to 
compensation under Diagnostic Code 7806.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating for folliculitis barbae are not met under other 
diagnostic codes.  
Diagnostic Codes 7801-7805 require a scar.  Diagnostic Codes 
7807-7833 require either a diagnosis (or analogous diagnosis) 
for that particular Diagnostic Code or else the respective 
diagnostic code evaluates the disability under Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), which 
is already contemplated in the veteran's assigned Diagnostic 
Code 7806.  The only other symptom the October 2004 VA 
examiner found was mild seborrheic dermatitis, but it was not 
visible.  Dermatitis would be rated under the same diagnostic 
code and use the same criteria assigned to the veteran's 
folliculitis barbae.  The Board notes that the veteran raised 
a claim of cosmetic disability or defect in his April 2006 
DRO hearing.  The Board finds that disfigurement is already 
contemplated in Diagnostic Code 7806.  Therefore, an 
increased evaluation is not in order under other relevant 
diagnostic codes in the Rating Schedule.

Finally, the Board notes that the veteran at his April 2006 
DRO hearing described a desire to not wear his beard.  He 
noted an incident approximately a year before the hearing 
where he shaved his beard and increased symptoms appeared.  
He reported being treated at a VA facility with medication 
and he grew his beard out again.  The veteran raised an 
argument at his DRO hearing that he should be evaluated based 
on his condition without having a beard.  However, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco, 7 Vet. App. at 58 (1994) (emphasis added).  The 
evidence presented at the DRO hearing indicated that the 
veteran presently wears a beard and his VA examination 
evaluated him with a beard.

Outpatient treatment records from VA Medical Center (VAMC) 
St. Louis, Missouri from November 2002 to May 2006 were not 
relevant to the veteran's claim as they did not demonstrate a 
systemic treatment for the veteran's folliculitis barbae.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2007).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  For applications 
to reopen filed after August 29, 2001, as was the application 
to reopen the claims in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The Board observes that the veteran's claim for service 
connection for a nervous condition was previously considered 
and denied by the RO in a March 1993 rating decision.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  The March 1993 rating decision noted that 
service medical records were negative for any type of nervous 
condition in service.  The veteran, however, now seeks to 
reopen his claim.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

In July 2004, the veteran essentially requested that his 
claim for service connection for schizophrenia be reopened.  
The November 2004 rating decision now on appeal denied 
reopening the veteran's claim.  The requirement of submitting 
new and material evidence is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions.  See Barnett, 83 F.3d at 1383-1384 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issue on appeal as whether the appellant has submitted new 
and material evidence to reopen the previously denied claim 
for service connection for schizophrenia (previously claimed 
as a nervous disorder).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1993 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 1993 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
(2007).  

The veteran has submitted outpatient treatment records from 
VAMC St. Louis, Missouri, including a June 2004 entry of a 
diagnosis of schizophrenia.  He also submitted a March 2006 
report of psychological evaluation from a private 
psychologist.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the March 1993 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for 
schizophrenia.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the March 
2006 examination from a private psychologist to be material.  
In this regard, the Board notes that the psychologist 
suggested that the veteran might have had schizophrenic 
symptoms prior to service which worsened during service.  The 
March 1993 rating decision denied service connection because 
there was no evidence a nervous condition existed in service.  
The March 2006 private examination suggests that there were 
symptoms of schizophrenia both before and during service.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for schizophrenia.  However, as 
will be explained below, the Board is of the opinion that 
further development is necessary before the merits of the 
veteran's claim can be addressed.


ORDER

A compensable disability rating for folliculitis barbae is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened, and to this extent only, the appeal is granted.



REMAND

Reasons for Remand: To provide the veteran with a proper 
notification letter, to obtain additional evidence, and to 
afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for schizophrenia.  The claims file 
indicates that the veteran sought treatment for a nervous 
disorder in February 1973 and was diagnosed with anxiety 
neurosis with depression.  The Board also notes that the 
veteran was treated in February 1973 with a diagnosis of 
anxiety neurosis, January 1974 (depressive neurosis), October 
1976 (borderline mental defect intellectual function, 
suggestion of left hemispheric cortical dysfunction), and 
January 1991 (mild paranoid delusions).  In June 2004, the 
veteran was diagnosed with schizophrenia-paranoid type, 
chronic, at a VA outpatient treatment facility.  A March 2006 
private examiner diagnosed the veteran with schizophrenia and 
suggested that there were symptoms of schizophrenia prior to 
service.  He also suggested that these symptoms were 
aggravated as a result of the bad experience that the veteran 
had in service.  

The Board notes that the evidence of record documents a 
current mental health disorder, but does not include a 
medical opinion based on a review of the veteran's claims 
file that addresses whether the February 1973 medical entry 
of a nervous disorder indicates the onset of the veteran's 
current schizophrenia or if it is causally or etiologically 
related to any symptomatology in service.  While the evidence 
suggests that the veteran has had a mental health disorder 
since his discharge, the evidence is not dispositive of when 
the current diagnosis of schizophrenia had its onset.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of the veteran's schizophrenia.  

The Board further observes that the March 2006 private 
examiner reported that the veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  
However, the decision to grant benefits and the records upon 
which that decision was based are not associated with the 
claims file.  These records may be relevant to the claim for 
service connection for schizophrenia or may constitute new 
and material evidence upon which the claim for service 
connection for a gastrointestinal disorder may be reopened.  
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding 
that, where the VA is on notice of the existence of evidence 
that might constitute new and material evidence to reopen a 
claim, the VA should inform the veteran to submit it and 
assist him, where possible, in obtaining it).  Therefore, the 
RO should obtain and associate such records with the 
veteran's claims folder. 

In the August 2006 DRO hearing, the veteran also raised a new 
theory of entitlement to service connection for his 
gastrointestinal disorder secondary to his schizophrenia.  
The Board notes that the veteran was not provided notice as 
to the evidence required to establish service connection on a 
secondary basis.

The veteran also testified at the DRO hearing in August 2006 
that he sought treatment at a VA hospital approximately three 
months after his discharge from service.  The veteran's DD-
214 reflects that he was discharged in February 1972.  
However, the Board notes that the RO requested outpatient 
treatment reports only from September 1973 to the present.  
Therefore, the RO should attempt to obtain and associate VA 
treatment records from February 1972 to September 1973 with 
the veteran's claims folder.  Graves, 8 Vet. App. at 524-25.  

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been provided 
any notice of 38 C.F.R. § 3.310.  Therefore, the Board finds 
it necessary to remand the veteran's claim so that the RO may 
address in the first instance the applicability of these 
revisions to his claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a 
gastrointestinal disorder, to include as 
secondary to schizophrenia.  The letter 
should (1) inform him of the information 
and evidence that is necessary to 
substantiate the claim, including the 
reason why his previous claim of a 
stomach disorder was denied; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence he 
is expected to provide; and (4) ask him 
to provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran should be informed that 
before secondary service connection for 
any disability may be granted as a matter 
of law, service connection must be 
granted for the primary conditions he is 
claiming that the disability is secondary 
to.  The veteran should also be informed 
of the requirements for establishing 
secondary service connection under both 
the old and the new version of the 
regulation for secondary service 
connection.  See 38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2007).

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The RO should obtain and associate 
with the claims file any VA treatment 
records from February 1972 to September 
1973 from the VAMC in St. Louis, 
Missouri.  If the search for such records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his schizophrenia.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
render an opinion as to the likelihood 
(likely, not likely, at least as likely 
as not) that a mental disorder, to 
include schizophrenia, had its onset in 
service.  In rendering this opinion, the 
examiner should state whether the 
February 1973 diagnosis of anxiety 
neurosis with depression was actually an 
early onset of schizophrenia.  The 
examiner should also comment on the 
likelihood that schizophrenia is 
causally, etiologically, or otherwise 
related to a disease or injury shown 
during the veteran's active service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

The examiner is also asked to comment on 
the private March 2006 examination 
report, specifically the private 
examiner's findings on page 4 of the 
report that, if there were symptoms of 
schizophrenia prior to service, the 
symptoms worsened as a result of the bad 
experience that the veteran had in 
service with his other health problems 
and the stress he was feeling from his 
superior officers.  Particularly, the 
examiner should state whether a 
preexisting schizophrenia, if any, was 
"aggravated" during service.  In this 
regard, temporary or intermittent flare-
ups of symptoms of a preexisting 
condition, alone, do not aggravation 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  When the development requested above 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the claim for 
service connection for a psychiatric 
condition is granted on remand and if the 
claim for service connection for a 
gastrointestinal disorder is reopened on 
remand, the RO should consider the latter 
based on the veteran's allegations that 
it is secondary to his psychiatric 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


